Citation Nr: 1332713	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1972 to October 1973.  He also had one month, twenty-three days of inactive duty service. 
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Board remanded the Veteran's claim.  The agency of original jurisdiction (AOJ) continued the previous denial of the claim in an August 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in September 2011, in part, for the Veteran to be provided a VA examination in order to determine whether his disabilities prevent him from securing and following a substantially gainful occupation, as well as which found disabilities inhibit his ability to work, why those disabilities are so debilitating, and whether he is permanently and totally disabled as a result of those disabilities.  The Board notes that an attempt to mail the September 2011 remand to the Veteran was returned as undeliverable and VA subsequently confirmed his most recent address which was different than the address that the September 2011 remand was sent to.

Pursuant to the September 2011 Board remand, the RO notified the Veteran in a May 2012 letter that an examination would be scheduled, and of the consequences for failure to report, including the denial of his claim.  The Veteran failed to report to the scheduled VA examination and has not provided any statement as to why he did not report to the scheduled examination.  The May 2012 letter was sent to his most recent address of record and was not returned as undeliverable.  
 When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

With the foregoing in mind, the Veteran's claim is certainly not an original compensation claim.  As this is an original pension claim, a failure to report for an examination "shall be denied" unless good cause for the Veteran's failure to report is demonstrated.  

The Board finds that the record raises a question as to whether the Veteran received notice of his scheduled VA examination from the Veterans Health Administration.  In this regard, the last known address of the Veteran was updated by VA in February 2011.  However, a review of a VA treatment record dated June 28, 2011 indicates that the Veteran was incarcerated and was transported from the jail to the VA Medical Center in Orlando, Florida.  The VA treatment record also noted that the Veteran had been diagnosed with end-stage hepatitis and that his attorney requested an order in court for him to be Released on Recognizance.  Although a June 29, 2011 VA treatment record states that the Veteran was reportedly released from inmate status and remained in the hospital, a July 15, 2011 VA treatment record (the most recent VA treatment record associated with the claims folder) indicates that he was to be scheduled for a status hearing on July 26, 2011.  Indeed, the record is unclear as to whether the Veteran is currently incarcerated and whether he received notice of the letter informing him of his scheduled VA examination.  Accordingly, another examination should be scheduled.   

Since the Board has determined that another VA examination be scheduled, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  As noted above, the provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  While the May 2012 letter to the Veteran informed the Veteran that a failure to report for the examination would result in the claim being "rated based on the evidence of record," the Board observes that this notification was incorrect.  At issue is whether the Veteran is entitled to nonservice-connected pension.  Since the claim at issue is not an original compensation claim, the Veteran should have been informed that his failure to report for any rescheduled examination, with a showing of good cause, will result in the claim being denied.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any non-VA medical records that are relevant to his claim, including those pertaining to hospitalization in June 2011.
   
If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain recent VA treatment records that are not already of record.  If there are no such records, this should be documented in the claims folder.

3. The RO/AMC should obtain the Veteran's current address of record.  If he is incarcerated, obtain the address of the facility he is currently incarcerated at.  See VA treatment record dated February 11, 2011, which identified the facility at which the Veteran was then incarcerated.

4. Thereafter, the RO/AMC should make arrangements for the Veteran to be afforded a general medical examination to determine the nature and extent of all disabilities, disorders, and conditions.  If the Veteran is incarcerated, attention is directed to VA's Adjudication Procedures Manual which includes instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.  All indicated tests or studies deemed necessary should be done.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the Veteran's disabilities prevent him from securing and following a substantially gainful occupation.  Also, the examiner should specifically note which found disabilities inhibit the Veteran's ability to work, why those disabilities are so debilitating, and whether he is permanently and totally disabled as a result of those disabilities.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

If the Veteran does not report for the examination, the letter from the Veterans Health Administration informing the Veteran of the examination should be associated with the claims folder.  

5. After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted. The RO/AMC is reminded that in making a determination as to whether nonservice-connected pension benefits may be granted based on extraschedular considerations, that the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


